UNITED:STATES DISTRICT COURT |
DISTRICT OF MARYLAND
Southern Division.

 

  

— “4 o 3}
ROBERT ROTHMAN etal. nie °
: ; FILED UNDER SEAL
Plaintifts;. 7 :
—against — ; | Case No, Le, he 2. bo Bus 2 g :
DANIEL SNYDER etal.
Defendants,

 

 

MEMORADUM OF REASONING AND AUTHORITIES IN SUPPORT OF
PLAINTIFF S MOTION TO SEAL ENTIRE RECORD

Plaintiffs. Robert Rothman, Dwight.C, Schar, and Frederick W. Smith (“Plaintiffs”)
respectfully submit this Memorandum. of Reasoning and Authorities in Support of” Plaintiffs’
Mation'to Seal Entire Record Motion to Seat”) and, insupport thereof, state as follows:

Introduction

Plaintiffs are-stockholders of Washington Football Inc. WET” orthe“Company”), which
‘owns the National Football League: (“NFL”), team ‘franchise,‘in the Washington, D.C. area.!
Plaintiffs together ‘own 40.499% of WFI, while Daniel-Snyder (“Mr. Sriyder") — WEI's principal
ownerarid-Chief Exeentive Officer —owns 40.459% of WEI: Since’2003, cach Plaintiff has owned.
at least 10%.of WEI.

WET's governing Second Amended Stockholders Agreement. (the “Stockholders
Agreement”) expressly recognizes Plaintiffs’ rights to sell their WFI stock.

}

 

! Until recently,-the Washington NFL, -footbail franchise team was named-the Washington
Redskins. In July 2020, ‘thé franchisecarinouticed that the team temporarily will be called the
Washington Football Team; until.anew team-name-and. team logo are determined.

L

 
The letter transmitting the Confidential Proposal unambiguously provides that (1) the
Confidential Proposal itself, (ii) the terms of the Confidential Proposal, and (iii) the negotiations
between the. parties related to the Confidential Proposal (“Confidential Negotiations”) must be

kept strictly confidential and cannot be disclosed to third-parties. Specifically, the Confidential

2k

Confidentiality; Without the other party's prior writtén consent, neither Purchasers
nor the Sellers.will disclose to:any: third party, or authorize any of its representatives
(including, without limitation, its officers, directors, equityholders, employees,
partners, members, agents, financial ‘advisors, consultants, attorneys, accountants
or other advisors (collectively; “Representatives")). to disclose, the terms of this
Proposal or the fact that arly discussions or negotiations are taking place between
the Sellers, WEL.aind the. Purchasers, except (i) the extent otherwise. sequired by
applicable law, (ii) te-any employee, officer, director, stockholder or derivative
security holder of WPI and any. attorneys: or advisors of the foregoing, (iit) to: the
extent-necessary or: appropriate in orderto obtain approvals, or to provide notices ,
required under documents to ‘which the Seller(s) is/are.a party, or (iv).as necessary
oF appropriate, m oider to. respond 10 due diligence requests of the Purchasers or
their Representatives. The.term “person” as used in this Proposal will be interpreted
broadly to.include the. media.and any cdrporation, company, group, partnérship or
other entity or individual.

Confidential Proposal at Section G.

 
 

Plaintiffs have brought the above-captioned matter to address Mr. Snyder’s improper

actions.in connection with the Confidential Proposal.
I. Applicable Law

Federal Rule of Civil Procedure.5.2 provides that “The court may order thata filing be:
made under seal without redaction.” Rule $.2 also provides thai the court may “limit.or prohibit
‘a nonparty's remote electronic access to adocument filed with the court.”

This Court’s Local Rule 5. 11 provides that: “Any. motion seeking the sealing of

pleadings, motions, exhibits, or other documents to be filed in the Court record shall. include (a)
proposed reasons supported by speéific factual representations to justify the sealing and (b) an

explanation why alternatives to sealing would.niot provide sufficient protection.”
Local Rule 5.11 “endeavors to protect the common law right to inspect and copy judicial
records and documents, Nixon v. Warner Comme'ns, Inc., 435 U.S. 589, 597, 98 S.Ct. 1306, 55
L.Ed.2d 570 (1978), while recognizing that competing interests sometimes outweigh the public's
right of access, Jn re Knight Publ'e Co., 743 F.2d 231, 235 (4th Cir.1984).” Butler v. DirectSAT
USA, LIC, 876 F. Supp. 2d 560,576 (D. Md. 2012).

This Court has specifically granted parties’ motions te seal court records when the
_ information contains confidential business-related information. See, ¢.g., Jarvis v. FedEx Office
& Print Servs., Inc., No. DKC-08-1694, 2011 WL 826796, a *10 (D. Md. Mar. 7, 2011); Butler
v. DirectSAT USA, LLC, 876 F. Supp. 2d 560, $76 (D. Md: 2012).

Il. Discussion - : |

’ A. Proposed Reasons Supported by Specific Factual Representations Which Justify
Sealing

The entire substance of the dispute between the parties in the above-captioned matter
addresses the parties’ actions related to the Confidential Proposal that was provided by a third-
party to the Plaintiffs. The Confidential Proposal addresses the sale of a significant percentage
of the entity which owns the Washington Football Team. The Confidentia! Proposal itself
includes a detailed confidentiality clause which states that:

Confidentiality. Without the other party's prior written consent, neither Purchasers
nor the Sellers will disclose to any third party, or authorize any of its representatives
(including, without limitation, its officers, directors, equityholders, employees,
partners, members, agents, financial advisors, consultants, attorneys, accountants
or other advisors (collectively, "Representatives”)) to disclose, the terms of this
Proposal or the fact, that any discussions or negotiations are taking place between
the Sellers, WFI and. the Purchasers, except (i) the extent otherwise required by
applicable law, (ii) to any employee, officer, director, stockholder or derivative
security holder of WFI and.any atiomeys or advisors of the foregoing, (ii1) to the
extent necessary or appropriate in order to obtain approvals, or to provide notices ,

required under documents to which the Seller(s) is/are a party, or (iv) as necessary
or appropriate in order to réspond to due diligence requests of the Purchasers or
their Representatives. The term "person" as used in this Proposal will be interpreted.

4
broadly to include the media and any corporation, company, group, partnership or
other entity or individual.

Confidential Proposal at Section G, Making the records of the above-captioned matter public
would disclose the existence of the Confidential Proposal and the Confidential Negotiations.
Disclosing the existence of the Confidential Proposal. and/or Confidential Negotiations would
breach the Confidential Proposal and risk having the.entire Confidential Proposal cancelled.
The Confidential Proposal should not be placed at risk of being cancelled, and the fact that the
parties are engaged in the Confidential Negotiations should not be made.public — to preserve the |
parties’ contracted rights and ability to complete the Confidential Proposal. For these reasons,
this Court should grant Plaintiffs’ Motion.
B. Alternatives to Sealing Would Not Provide Sufficient Protection
The entire subject matter of the dispute between the parties in the above-captioned matter
relates to the Confidential Proposal — the terms and existence of which is confidential by the
agreement between Plaintiffs and the third-party that made the Confidential Proposal.
Unfortunately, there is no method for this Court to address the parties’ dispute without disclosure
of the Confidential Proposal and the Confidential Negotiations — all of which are confidential
and contain significant private business information, As such, there do not exist any alternatives
‘to sealing the court records in the above-captioned matter if the Plaintiffs are to seek a resolution
to their dispute with Defendant before this Court. For these reasons, this Court should grant
Plaintiffs’ Motion.
III. Requested Relief

. Plaintiffs respectfully request that this Court order that the entire court record of the above-

captioned matter be placed under seal by the Clerk of the Court and that the Sealed Record shall

be placed in an envelope 6r other container which is marked sealed, subject to order of the Court.

5
Dated: November 13. 2020
Bethesda, MD

Respectfully submitted,

 

 

 

Adam L. Van. Grack (D. Md. Bat No. 17976).

Theodore.B, Kiviat (D. Md. Bar-No. 29019)

Longman.-&, Van Grack LLC

10411 Motor City Drive, Suite 750

Bethesda, MD 20817

(301) 291-5027 (tel).

(301)-291-5028 (fax)
vangrack@lvglawlim.com

  

Stephen R: Neuwirth (pro hac vice pending)
Julia M. Beskin (pro hae vice-pending)
Jeremy Baldoni (pro hae vice pending) -
Quinn Emanuel Urquhart & Sullivan, LLP
51 Madison Avenue, 22™ Floor

New Yark, Netw York 10010

(212) 849.7000 (tel)

(212) 849-7100 (fax)
stephenneuwirth@quinnemanuel.com
juliabeskin@quinnemanuel.coni

_jJeremybadlonif@quinnemanuel.com

Jonathan Cooper (D. Md.. Bar No. 21345).
Quinn Emanuel Urquhart & Sullivan, LLP
1300 T Street, NW

Suite 900

Washington, DC 20005

(202) 538-8000 (tel.)

~ (202)$38-8100 (fax)

jonathancooper@quinnemanuel.com

Attorneys Jor Plaintiffs

 
